     Case 2:21-cv-00992-PSG-ADS Document 40 Filed 03/17/21 Page 1 of 2 Page ID #:1477




1
                                                                           3/17/2021
2
                                                                                gga


3
                                                                          link to Docket 11
4

5

6

7                                UNITED STATES DISTRICT COURT
8                               CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION – LOS ANGELES
9

10     JOSE LUIS BOBADILLA,                        CASE NO. 2:21-cv-00992-PSG-ADS
                                                       [Honorable Judge Philip S. Gutierrez
11                 Plaintiff,                          Magistrate Judge Autumn D. Spaeth]
             v.
12
       SECURITYNATIONAL MORTGAGE                   JUDGMENT GRANTING
                                                   DEFENDANT NATIONAL DEFAULT
13     COMPANY (a Utah Corporation –               SERVICING CORPORATION’S
       Lender), THE BANK OF NEW YORK               MOTION TO DISMISS PLAINTIFF’S
14     MELLON FKA THE BANK OF NEW                  COMPLAINT
       YORK (Lender), as trustee for Certificate
15     Holders of CWALT, Inc., Alternative         Action Filed/Removed: February 3, 2021
       Loan Trust 2005-85CB, Mortgage Pass-        Trial Date: Not Scheduled
16     Through Certificates, Series 2005-85CB;
       CWALT Inc., “BONY”, (A Trustee for
17     CWALT, Inc.); SHELLPOINT
       MORTGAGE SERVICING; NATIONAL
18     DEFAULT SERVICING
       CORPORATION; AND DOES 1through
19     25, Inclusive,

20           Defendants.

21                                                 1
       JUDGMENT GRANTING NDSC’S MOTION TO
       DISMISS COMPLAINT                                      CASE NO. 2:21-cv-00992-PSG-ADS
     Case 2:21-cv-00992-PSG-ADS Document 40 Filed 03/17/21 Page 2 of 2 Page ID #:1478




1              Pursuant to the Minute Order entered on March 15, 2021, as Document No. 37,

2      granting Defendant, National Default Servicing Corporation’s (“NDSC”) Motion to

3      Dismiss Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 12(b)(1) and

4      (6) (“Motion”),

5              IT IS HEREBY ORDERED THAT the Motion is GRANTED.

6              IT IS FURTHER ORDERED THAT this action is hereby dismissed with

7      prejudice as to NDSC.

8              IT IS FURTHER ORDERED THAT JUDGMENT is entered in favor of NDSC

9      and against Plaintiff, Jose Luis Bobadilla.

10             IT IS FURTHER ORDERED that NDSC shall be entitled to recover its costs of

11     suit.

12             IT IS SO ORDERED.

13
             March 17, 2021
14     Dated: _____________             _________________________________________
                                        Honorable Judge Philip S. Gutierrez
15

16

17

18

19

20

21
                                                     2
       JUDGMENT GRANTING NDSC’S MOTION TO
       DISMISS COMPLAINT                                   CASE NO. 2:21-cv-00992-PSG-ADS
